Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is dated of August 28, 2018
and is by and among Cesca Therapeutics Inc., a Delaware corporation (the
“Company”), and the purchaser(s) identified on the signature pages hereto (each
a “Buyer” and collectively, the “Buyers”).

 

RECITALS

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the “1933
Act”), and Rule 506 of Regulation D promulgated thereunder, the Company desires
to offer, issue and sell to the Buyers (the “Offering”), and the Buyers,
severally and not jointly, desire to purchase from the Company, shares of the
Company’s common stock, par value $0.001 per share (the “Common Stock”), and
pre-funded warrants to purchase one share of Common Stock at an exercise price
equal to $0.01 per warrant in the form attached hereto as Exhibit A (the
“Pre-Funded Warrants”).

 

WHEREAS, for purposes of this Agreement, the Common Stock, the Pre-Funded
Warrants and the shares of Common Stock into which the Pre-Funded Warrants are
exercisable are hereinafter collectively referred to as the “Securities”.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and for other good and valuable consideration the
receipt and adequacy of which is hereby acknowledged, the Company and each of
the Buyers agree as follows:

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each Buyer hereby
agree as follows:

 

 

1.

PURCHASE AND SALE.

 

(a)     Purchase and Sale. The Recitals to this Agreement are hereby
incorporated into this Agreement as if fully set forth herein. Subject to the
terms and conditions set forth in this Agreement, at the Closing, the Company
shall issue and sell to each Buyer, and each Buyer shall, severally and not
jointly, purchase from the Company, the number of shares of Common Stock and/or
Pre-Funded Warrants set forth on such Buyer’s signature page to this Agreement.

 

(b)     Closing. The closing of the purchase of the Securities by the Buyers as
contemplated by this Agreement (the “Closing”) shall occur at the offices of
Foley & Lardner LLP, 100 N. Tampa Street, Suite 2700, Tampa, FL 33602 or such
other place as the parties may agree. The “Closing Date” means the Business Day
on which all of the closing conditions set forth in this Agreement are satisfied
or waived or such other date as the parties may mutually agree in writing;
provided that the Closing Date shall not be later than August 31, 2018. As used
herein “Business Day” means any day other than a Saturday, Sunday or other day
on which commercial banks in New York, New York are authorized or required by
law to remain closed. 

 

1

--------------------------------------------------------------------------------

 

 

(c)     Payment of Purchase Price; Delivery of Securities. On the Closing Date,
(i) each Buyer shall pay its respective purchase price, consisting of $0.18 per
share of Common Stock and/or $0.17 per Pre-Funded Warrant (in each instance, the
“Purchase Price”) for the number of shares of Common Stock and/or Pre-Funded
Warrants set forth on such Buyer’s signature page to this Agreement, to the
Company by wire transfer of immediately available funds in accordance with the
Company’s written wire instructions and (ii) the Company shall issue and cause
its transfer agent to deliver to each Buyer one or more stock certificates
evidencing the aggregate number of shares of Common Stock purchased by such
Buyers hereunder and/or the Company shall issue and deliver to each Buyer one or
more Pre-Funded Warrants evidencing the Pre-Funded Warrants purchased by such
Buyers hereunder.

 

 

2.

BUYER’S REPRESENTATIONS AND WARRANTIES.

 

Each Buyer, severally and not jointly, represents and warrants to the Company
with respect to only itself that:

 

(a)     Organization; Authority. Such Buyer is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents (as
defined below) to which it is a party and otherwise to carry out its obligations
hereunder and thereunder.

 

(b)     No Public Sale or Distribution. Such Buyer (i) is acquiring the
Securities for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the 1933 Act; provided, however, by making
the representations herein, such Buyer does not agree, or make any
representation or warranty, to hold any of the Securities for any minimum or
other specific term and reserves the right to dispose of the Securities at any
time in accordance with or pursuant to a registration statement or an exemption
from registration under the 1933 Act. Such Buyer does not presently have any
agreement or understanding, directly or indirectly, with any Person to
distribute any of the Securities to the public or otherwise in violation of
applicable securities laws. “Person” means an individual, a limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization, any other entity and a government or any department
or agency thereof.

 

(c)     Accredited Investor Status. Such Buyer is an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D.

 

(d)     Reliance on Exemptions. Such Buyer understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire the
Securities.

 

2

--------------------------------------------------------------------------------

 

 

(e)     Information. Such Buyer and its advisors, if any, acknowledge that they
have been furnished with, or provided access to, all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities which have been requested by such Buyer,
including access via EDGAR to the Company’s most recent Annual and Transition
Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form
8-K (collectively, the “Publicly Available Information”). Such Buyer and its
advisors, if any, have been afforded the opportunity to ask questions of, and
receive answers from, the Company concerning the offer and sale of the
Securities and to obtain any additional information such Buyer has requested
which is necessary to verify the accuracy of the information furnished to such
Buyer concerning the Company and the offering. Such Buyer acknowledges that such
Buyer is basing its decision to invest in the Securities on its own due
diligence and, except as specifically set forth in this Agreement, has not
relied upon any representations made by any Person. Such Buyer understands that
its investment in the Securities involves a high degree of risk. Such Buyer has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Securities. Each Buyer further acknowledges that the offering contained in the
Transaction Documents does not constitute a securities recommendation or other
form of financial product advice.

 

(f)     No Governmental Review. Such Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

(g)     Transfer or Resale. Such Buyer understands that except as provided in
this Agreement: (i) the Securities have not been and are not being registered
under the 1933 Act or any state securities laws, and may not be offered for
sale, sold, assigned or transferred unless (A) subsequently registered
thereunder, (B) such Buyer shall have delivered to the Company (if requested by
the Company) an opinion of counsel to such Buyer, in a form reasonably
acceptable to the Company, to the effect that such Securities to be sold,
assigned or transferred may be sold, assigned or transferred pursuant to an
exemption from such registration, or (C) such Buyer provides the Company with
reasonable assurance that such Securities can be sold, assigned or transferred
pursuant to Rule 144 or Rule 144A promulgated under the 1933 Act (or a successor
rule thereto) (collectively, “Rule 144”); (ii) any sale of the Securities made
in reliance on Rule 144 may be made only in accordance with the terms of Rule
144, and further, if Rule 144 is not applicable, any resale of the Securities
under circumstances in which the seller (or the Person through whom the sale is
made) may be deemed to be an underwriter (as that term is defined in the 1933
Act) may require compliance with some other exemption under the 1933 Act or the
rules and regulations of the SEC promulgated thereunder; and (iii) neither the
Company nor any other Person is under any obligation to register the Securities
under the 1933 Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder.

 

3

--------------------------------------------------------------------------------

 

 

(h)     Validity; Enforcement. The execution and delivery of the Transaction
Documents to which such Buyer is a party and the consummation by it of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary action on the part of such Buyer and no further
consent or authorization of such Buyer or its members (or shareholders) is
required. Each Transaction Document to which such Buyer is a party has been duly
executed by such Buyer and, when delivered by such Buyer in accordance with the
terms hereof or thereof, will constitute the legal, valid and binding
obligations of such Buyer enforceable against such Buyer in accordance with its
terms, except as such enforceability may be limited by general principles of
equity or to applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.

 

(i)     No Conflicts. The execution, delivery and performance by such Buyer of
this Agreement and the consummation by such Buyer of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of such Buyer, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Buyer is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Buyer, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Buyer to perform its obligations hereunder.

 

(j)     Certain Trading Activities. Such Buyer has not directly or indirectly,
nor has any Person acting on behalf of or pursuant to any understanding with
such Buyer, engaged in any Short Sales (as defined below) involving the
Company’s securities during the period commencing on the day that is thirty (30)
days prior to the date of this Agreement through the Closing Date. “Short Sales”
means all “short sales” as defined in Rule 200 promulgated under Regulation SHO
under the Securities Exchange Act of 1934, as amended (the “1934 Act”).

 

(k)     Experience of Such Buyer. Such Buyer, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. Such Buyer is able to bear the economic risk of an
investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.

 

(l)     General Solicitation. Such Buyer is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

 

4

--------------------------------------------------------------------------------

 

 

(m)     Foreign Corrupt Practices. None of such Buyer or any of its subsidiaries
or, to the knowledge of such Buyer, any director, officer, agent, employee or
other Person acting on behalf of such Buyer or any of its subsidiaries has, in
the course of its actions for, or on behalf of, such Buyer or any of its
subsidiaries or affiliates (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.

 

(n)     Illegal or Unauthorized Payments; Political Contributions. Neither Buyer
nor any of its subsidiaries, to such Buyer’s knowledge (after reasonable inquiry
of its executive officers and directors), any of the officers, directors,
employees, agents or other representatives of such Buyer or any of its
subsidiaries or any other business entity or enterprise with which such Buyer or
any subsidiary is or has been affiliated or associated, has, directly or
indirectly, made or authorized any payment, contribution or gift of money,
property, or services, whether or not in contravention of applicable law, (a) as
a kickback or bribe to any Person or (b) to any political organization, or the
holder of or any aspirant to any elective or appointive public office except for
personal political contributions not involving the direct or indirect use of
funds of the Buyer or any of its subsidiaries.

 

(o)     Money Laundering. Such Buyer and its subsidiaries are in compliance
with, and have not previously violated, the USA Patriot Act of 2001 and all
other applicable U.S. and non-U.S. anti-money laundering laws and regulations.

 

 

3.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

Except as disclosed in the Company’s Publicly Available Information, the Company
hereby makes the following representations and warranties to the Buyers. For
purposes of this Section 3, the phrase “to the knowledge of the Company” or any
phrase of similar import shall be deemed to refer to the actual knowledge the
Company’s Chief Executive Officer, Chief Operating Officer, or Principal
Accounting and Financial Officer, as well as any other knowledge that such
individual would have possessed had such individual made reasonable inquiry with
respect to the matters in question.

 

(a)     Organization and Qualification. Each of the Company and each of its
Subsidiaries (as defined below) are entities duly organized and validly existing
and in good standing under the laws of the jurisdiction in which they are
formed, and have the requisite power and authorization to own their properties
and to carry on their business as now being conducted and as presently proposed
to be conducted. Each of the Company and each of its Subsidiaries is duly
qualified as a foreign entity to do business and is in good standing in every
jurisdiction in which its ownership of property or the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not have a Material
Adverse Effect. “Material Adverse Effect” means any material adverse effect on
(i) the business, properties, assets, liabilities, operations (including results
thereof), or condition (financial or otherwise) of the Company and its
Subsidiaries, taken as a whole, (ii) the transactions contemplated hereby or in
any of the other Transaction Documents or (iii) the authority or ability of the
Company to perform any of its obligations under any of the Transaction
Documents. “Subsidiaries” means any Person in which the Company, directly or
indirectly, (I) owns a majority of the outstanding capital stock or holds a
majority of equity or similar interest of such Person or (II) controls or
operates all or any material part of the business, operations or administration
of such Person, and each of the foregoing, is individually referred to herein as
a “Subsidiary.”

 

5

--------------------------------------------------------------------------------

 

 

(b)     Authorization; Enforcement; Validity. The Company has the requisite
power and authority to enter into and perform its obligations under this
Agreement and the other Transaction Documents and to issue the Securities in
accordance with the terms hereof and thereof. The execution and delivery of this
Agreement and the other Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
have been duly authorized by the Company’s board of directors and (other than
the filing with the SEC of one or more registration statements in accordance
with the requirements of this Agreement and the Nasdaq Capital Market
authorization of the additional listing of the shares of Common Stock issuable
under this Agreement, and any other filings as may be required by any state
securities agencies (collectively, the “Required Approvals”)), no further
filing, consent or authorization is required by the Company, its board of
directors or its stockholders or other governing body of the Company. This
Agreement has been, and the other Transaction Documents will be prior to the
Closing, duly executed and delivered by the Company, and each constitutes the
legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with its respective terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities law. “Transaction Documents” means,
collectively, this Agreement, the Pre-Funded Warrants and each of the other
agreements and instruments entered into or delivered by any of the parties
hereto in connection with the transactions contemplated hereby and thereby, as
may be amended from time to time.

 

(c)     Issuance of Securities. The issuance of the Securities hereunder has
been duly authorized and, upon issuance in accordance with the terms of the
Transaction Documents, will be validly issued, fully paid and non-assessable and
free from all preemptive or similar rights, taxes, liens, charges and other
encumbrances with respect to the issue thereof. Subject to the accuracy of the
representations and warranties of the Buyers in this Agreement, the offer and
issuance by the Company of the Securities is exempt from registration under the
1933 Act. Upon receipt of the Securities, each Buyer will have good and
marketable title to the Securities.

 

(d)     No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Common Stock) will not (i) result in a violation of the Articles of
Incorporation (as defined below) or other organizational documents of the
Company or any of its Subsidiaries, or Bylaws (as defined below), (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party or by
which any property or asset of the Company or any of its Subsidiaries is bound
or affected, (iii) subject to the Required Approvals, result in a violation of
any law, rule, regulation, order, judgment or decree (including, without
limitation, foreign, federal and state securities laws and regulations and the
rules and regulations of the Nasdaq Capital Market (the “Principal Market”))
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries is bound or affected, other
than, in the case of clause (ii) above, such conflicts, defaults or rights that
could not reasonably be expected to have a Material Adverse Effect.

 

6

--------------------------------------------------------------------------------

 

 

(e)     Consents. The Company is not required to obtain any consent from,
authorization or order of, or make any filing or registration with (other than
the filing of the Required Approvals), any court, governmental agency or any
regulatory or self-regulatory agency or any other Person in order for it to
execute, deliver or perform any of its obligations under, or contemplated by,
the Transaction Documents, in each case, in accordance with the terms hereof or
thereof. All consents, authorizations, orders, filings and registrations which
the Company is required to obtain at or prior to the applicable Closing have
been obtained or effected on or prior to the applicable Closing Date, and
neither the Company nor any of its Subsidiaries are aware of any facts or
circumstances which might prevent the Company from obtaining or effecting any of
the registration, application or filings contemplated by the Transaction
Documents.

 

(f)     No General Solicitation; No Placement Agent’s Fees. Neither the Company,
nor any of its affiliates, nor any Person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the Securities.
Neither the Company nor any of its Subsidiaries has engaged any placement agent
or other financial agent in connection with the offer or sale of the Securities.

 

(g)     No Integrated Offering. None of the Company or its Subsidiaries or, to
the knowledge of the Company, any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
issuance of any of the Securities under the 1933 Act, whether through
integration with prior offerings or otherwise, or cause this offering of the
Securities to require approval of stockholders of the Company under any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of the Company are listed or designated for quotation.
None of the Company or its Subsidiaries or, to the knowledge of the Company, any
Person acting on their behalf will take any action or steps that would require
registration of the issuance of any of the Securities under the 1933 Act or
cause the offering of any of the Securities to be integrated with other
offerings of securities of the Company.

 

7

--------------------------------------------------------------------------------

 

 

(h)     Absence of Existing Defaults and Conflicts. Neither the Company nor any
Subsidiary is in violation of its Articles of Incorporation or other
organizational documents of the Company or any of its Subsidiaries, or Bylaws
(or with the giving of notice or lapse of time would be in default) under,
except as described in the SEC Documents, any existing material obligation,
agreement, covenant or condition contained in any indenture, loan agreement,
mortgage, lease or other agreement or instrument to which any of them is a party
or by which any of them is bound or to which any of the properties of any of
them is subject, except such defaults that would not, singularly or in the
aggregate, have a Material Adverse Effect.

 

(i)     SEC Documents; Financial Statements. During the two (2) years prior to
the date hereof, the Company has filed all reports, schedules, forms, statements
and other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the 1934 Act (all of the foregoing filed prior to the
date hereof and all exhibits included therein and financial statements, notes
and schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the “SEC Documents”). As of their respective dates,
the SEC Documents complied in all material respects with the requirements of the
1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. As of their respective dates, the
financial statements of the Company included in the SEC Documents complied in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto as in effect as of the
time of filing. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude the footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments which will not be
material, either individually or in the aggregate).

 

(j)     Absence of Certain Changes. Since the date of the Company’s most recent
audited financial statements contained in a Transition Report on Form 10-K (the
“Form 10-K”), except as disclosed in the SEC Documents filed subsequent to such
Form 10-K, there has been no material adverse change and no material adverse
development in the business, assets, liabilities, properties, operations, or
financial condition of the Company and its Subsidiaries, taken as a whole. Since
the date of the Company’s most recent audited financial statements contained in
the Form 10-K, neither the Company nor any of its Subsidiaries has (i) declared
or paid any dividends, (ii) sold any material assets outside of the ordinary
course of business or (iii) made any capital expenditures outside of the
ordinary course of business. Neither the Company nor any of its Subsidiaries has
taken any steps to seek protection pursuant to any law or statute relating to
bankruptcy, insolvency, reorganization, receivership, liquidation or winding up,
nor does the Company or any Subsidiary have any knowledge or reason to believe
that any of their respective creditors intend to initiate involuntary bankruptcy
proceedings or any actual knowledge of any fact which would reasonably lead a
creditor to do so. The Company and its Subsidiaries, on a consolidated basis,
are not, and after giving effect to the transactions contemplated hereby to
occur at the applicable Closing will not be, Insolvent (as defined below).
“Insolvent” means, with respect to the Company and its Subsidiaries, on a
consolidated basis, (i) the present fair saleable value of the Company’s and its
Subsidiaries’ assets is less than the amount required to pay the Company’s and
its Subsidiaries’ total Indebtedness (as defined below), (ii) the Company and
its Subsidiaries are unable to pay their debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured or (iii) the Company and its Subsidiaries intend to incur or believe
that they will incur debts that would be beyond their ability to pay as such
debts mature. Neither the Company nor any of its Subsidiaries has engaged in any
business or in any transaction, and is not about to engage in any business or in
any transaction, for which the Company’s or such Subsidiary’s remaining assets
constitute unreasonably small capital.

 

8

--------------------------------------------------------------------------------

 

 

(k)     No Undisclosed Liabilities. No liability has occurred or exists, or is
reasonably expected to occur or exist, with respect to the Company, any of its
Subsidiaries or any of their respective businesses, properties, liabilities,
prospects, operations or financial condition that, to the Company’s knowledge,
(i) would have a material adverse effect on any Buyer’s investment hereunder or
(ii) would have a Material Adverse Effect.

 

(l)     Conduct of Business; Regulatory Permits. Neither the Company nor any of
its Subsidiaries is in violation of any term of or in default under its Articles
of Incorporation, Bylaws, any certificate of designation, preferences or rights
of any outstanding series of preferred stock of the Company or any of its
Subsidiaries or Bylaws or their organizational charter, certificate of formation
or certificate of incorporation or bylaws, respectively. Neither the Company nor
any of its Subsidiaries is in violation of any judgment, decree or order or any
statute, ordinance, rule or regulation applicable to the Company or any of its
Subsidiaries, and neither the Company nor any of its Subsidiaries will conduct
its business in violation of any of the foregoing, except in all cases for
possible violations which could not, individually or in the aggregate, have a
Material Adverse Effect. Without limiting the generality of the foregoing,
except as disclosed in the SEC Documents, the Company is not in violation of any
of the rules, regulations or requirements of the Principal Market and has no
knowledge of any facts or circumstances that could reasonably lead to delisting
or suspension of the Common Stock by the Principal Market in the foreseeable
future. Since January 1, 2017, (i) the Common Stock has been listed or
designated for quotation on the Principal Market, (ii) trading in the Common
Stock has not been suspended by the SEC or the Principal Market and (iii) except
as disclosed in the SEC Documents, the Company has received no communication,
written or oral, from the SEC or the Principal Market regarding the suspension
or delisting of the Common Stock from the Principal Market. The Company and each
of its Subsidiaries possess all certificates, authorizations and permits issued
by the appropriate regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.

 

(m)     Foreign Corrupt Practices. Neither the Company nor any of its
Subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee or other Person acting on behalf of the Company or any of its
Subsidiaries has, in the course of its actions for, or on behalf of, the Company
or any of its Subsidiaries (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.

 

9

--------------------------------------------------------------------------------

 

 

(n)     Sarbanes-Oxley Act. Except as set forth in the SEC Documents, the
Company and each Subsidiary is in material compliance with all applicable
requirements of the Sarbanes-Oxley Act of 2002 and all applicable rules and
regulations promulgated by the SEC thereunder.

 

(o)     Transactions With Affiliates. Except as disclosed in the SEC Documents,
none of the officers, directors, employees or affiliates of the Company or any
of its Subsidiaries is presently a party to any transaction with the Company or
any of its Subsidiaries (other than for ordinary course services as employees,
officers or directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
such officer, director, employee or affiliate or, to the knowledge of the
Company or any of its Subsidiaries, any corporation, partnership, trust or other
Person in which any such officer, director, employee or affiliate has a
substantial interest or is an employee, officer, director, trustee or partner.

 

(p)     Equity Capitalization. Except as disclosed in the SEC Documents or on
Schedule 3(r) to this Agreement, (i) none of the Company’s or any Subsidiary’s
capital stock is subject to preemptive rights or any other similar rights or any
liens or encumbrances suffered or permitted by the Company or any Subsidiary;
(ii) there are no outstanding options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, or exercisable or exchangeable for, any capital stock
of the Company or any of its Subsidiaries (other than as may be issued from time
to time under any equity incentive plan maintained); (iii) there are no
outstanding debt securities, notes, credit agreements, credit facilities or
other agreements, documents or instruments evidencing Indebtedness of the
Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound; (iv) there are no financing statements
securing obligations in any amounts filed in connection with the Company or any
of its Subsidiaries; (v) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the 1933 Act (except pursuant to this Agreement); (vi)
there are no outstanding securities or instruments of the Company or any of its
Subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to redeem a security of the
Company or any of its Subsidiaries; (vii) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities; (viii) neither the Company nor any Subsidiary has
any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement; and (ix) neither the Company nor any of its
Subsidiaries have any liabilities or obligations required to be disclosed in the
SEC Documents which are not so disclosed in the SEC Documents, other than those
incurred in the ordinary course of the Company’s or its Subsidiaries’ respective
businesses and which, individually or in the aggregate, do not or could not have
a Material Adverse Effect. The SEC Documents contain true, correct and complete
copies of the Company’s Articles of Incorporation, as amended and as in effect
on the date hereof (the “Articles of Incorporation”), and the Company’s bylaws,
as amended and as in effect on the date hereof (the “Bylaws”), and the terms of
all Convertible Securities (as defined below) and the material rights of the
holders thereof.

 

10

--------------------------------------------------------------------------------

 

 

(q)     Indebtedness and Other Contracts. Neither the Company nor any of its
Subsidiaries (i) except as disclosed in the SEC Documents, has any outstanding
Indebtedness (as defined below), (ii) except as disclosed in the SEC Documents,
is a party to any contract, agreement or instrument, the violation of which, or
default under which, by the other party(ies) to such contract, agreement or
instrument could reasonably be expected to result in a Material Adverse Effect,
(iii) except as disclosed in the SEC Documents, is in violation of any term of,
or in default under, any contract, agreement or instrument relating to any
Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iv) except
as disclosed in the SEC Documents, is a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect. For purposes of this Agreement: (x) “Indebtedness” of any Person
means, without duplication (A) all indebtedness for borrowed money, (B) all
obligations issued, undertaken or assumed as the deferred purchase price of
property or services (including, without limitation, “capital leases” in
accordance with generally accepted accounting principles) (other than trade
payables entered into in the ordinary course of business), (C) all reimbursement
or payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease, (G) all
indebtedness referred to in clauses (A) through (F) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, and (H) all Contingent Obligations in respect of indebtedness
or obligations of others of the kinds referred to in clauses (A) through (G)
above. “Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

 

11

--------------------------------------------------------------------------------

 

 

(r)     Absence of Litigation. Except as disclosed in the SEC Documents, there
is no action, suit, proceeding, inquiry or investigation before or by the
Principal Market, any court, public board, government agency, self-regulatory
organization or body pending or, to the knowledge of the Company, threatened
against or affecting the Company or any of its Subsidiaries, the Common Stock or
any of the Company’s or its Subsidiaries’ executive officers or directors which
is outside of the ordinary course of business or individually or in the
aggregate material to the Company or any of its Subsidiaries. There has not
been, and to the knowledge of the Company, there is not pending or contemplated,
any investigation by the SEC involving the Company, any of its Subsidiaries or
any current or former director or executive officer of the Company or any of its
Subsidiaries. The SEC has not issued any active stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the 1933 Act or the 1934 Act, including, without limitation, the
Registration Statement.

 

(s)     Insurance. The Company and each of its Subsidiaries are insured against
such losses and risks and in such amounts as management of the Company believes
to be prudent and customary in the businesses in which the Company and its
Subsidiaries are engaged. Neither the Company nor any such Subsidiary has been
refused any insurance coverage sought or applied for, and neither the Company
nor any such Subsidiary has any reason to believe that it will be unable to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not have a Material Adverse Effect.

 

(t)     Employee Relations. Neither the Company nor any of its Subsidiaries is a
party to any collective bargaining agreement or employs any member of a union.
No executive officer (as defined in Rule 501(f) promulgated under the 1933 Act)
or other key employee of the Company or any of its Subsidiaries has notified the
Company or any such Subsidiary that such officer intends to leave the Company or
any such Subsidiary or otherwise terminate such officer’s employment with the
Company or any such Subsidiary. To the knowledge of the Company, no executive
officer or other key employee of the Company or any of its Subsidiaries is, or
is now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer or other
key employee (as the case may be) does not subject the Company or any of its
Subsidiaries to any liability with respect to any of the foregoing matters. The
Company and its Subsidiaries are in compliance with all federal, state, local
and foreign laws and regulations respecting labor, employment and employment
practices and benefits, terms and conditions of employment and wages and hours,
except where failure to be in compliance would not, either individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

 

(u)     Title. The Company and its Subsidiaries have good and marketable title
in fee simple to all real property, and have good and marketable title to all
personal property, owned by them which is material to the business of the
Company and its Subsidiaries, in each case, free and clear of all liens,
encumbrances and defects except those that do not materially affect the value of
such property and do not interfere with the use made and proposed to be made of
such property by the Company and any of its Subsidiaries. Any real property and
facilities held under lease by the Company or any of its Subsidiaries are in
full force and effect, with such exceptions as would not reasonably be expected
to have a Material Adverse Effect.

 

12

--------------------------------------------------------------------------------

 

 

(v)     Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, original works, inventions, licenses, approvals, governmental
authorizations, trade secrets and other intellectual property rights and all
applications and registrations therefor (“Intellectual Property Rights”)
necessary to conduct their respective businesses as now conducted and as
presently proposed to be conducted. None of the Company’s or its Subsidiaries’
Intellectual Property Rights have expired, terminated or been abandoned, or are
expected to expire, terminate or be abandoned, within two (2) years from the
date of this Agreement, except where such expiration, termination or abandonment
would not have a Material Adverse Effect. The Company has no knowledge of any
infringement by the Company or any of its Subsidiaries of Intellectual Property
Rights of others. There is no claim, action or proceeding being made or brought,
or to the knowledge of the Company or any of its Subsidiaries, being threatened,
against the Company or any of its Subsidiaries regarding their Intellectual
Property Rights. The Company is not aware of any facts or circumstances which
might give rise to any of the foregoing infringements or claims, actions or
proceedings. The Company and each of its Subsidiaries have taken reasonable
security measures to protect the secrecy, confidentiality and value of all of
their Intellectual Property Rights, except where failure to take such measures
would not, either individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.

 

(w)     Environmental Laws. The Company and its Subsidiaries (i) are in
compliance with all Environmental Laws (as defined below), (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect. “Environmental Laws” means all federal, state, local or
foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

 

(x)     Tax Status. Except for occurrences that would not, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, the Company and each of its Subsidiaries (i) has timely made or filed
all foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has
timely paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company and its
Subsidiaries know of no basis for any such claim.

 

13

--------------------------------------------------------------------------------

 

 

(y)     Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company or any of its Subsidiaries and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its 1934 Act filings and is not so disclosed or that
otherwise could be reasonably likely to have a Material Adverse Effect.

 

(z)     Investment Company Status. The Company is not, and upon consummation of
the sale of the Securities will not be, an “investment company,” an affiliate of
an “investment company,” a company controlled by an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.

 

(aa)    Illegal or Unauthorized Payments; Political Contributions. Neither the
Company nor any of its Subsidiaries nor, to the Company’s knowledge (after
reasonable inquiry of its executive officers and directors), any of the
officers, directors, employees, agents or other representatives of the Company
or any of its Subsidiaries or any other business entity or enterprise with which
the Company or any Subsidiary is or has been affiliated or associated, has,
directly or indirectly, made or authorized any payment, contribution or gift of
money, property, or services, whether or not in contravention of applicable law,
(a) as a kickback or bribe to any Person or (b) to any political organization,
or the holder of or any aspirant to any elective or appointive public office
except for personal political contributions not involving the direct or indirect
use of funds of the Company or any of its Subsidiaries.

 

(bb)    Money Laundering. The Company and its Subsidiaries are in compliance
with, and have not previously violated, the USA Patriot Act of 2001 and all
other applicable U.S. and non-U.S. anti-money laundering laws and regulations.

 

(cc)    No Disqualification Events. None of the Company, nor to the knowledge of
the Company, any of its predecessors, any affiliated issuer, any director,
executive officer, other officer of the Company participating in the offering
contemplated hereby, any beneficial owner of 20% or more of the Company’s
outstanding voting equity securities, calculated on the basis of voting power,
nor any promoter (as that term is defined in Rule 405 under the 1933 Act)
connected with the Company in any capacity at the time of sale (each, an “Issuer
Covered Person”) is subject to any of the “Bad Actor” disqualifications
described in Rule 506(d)(1)(i) to (viii) under the 1933 Act (a “Disqualification
Event”), except for a Disqualification Event covered by Rule 506(d)(2) or
(d)(3). The Company has exercised reasonable care to determine whether any
Issuer Covered Person is subject to a Disqualification Event.

 

 

4.

COVENANTS.

 

(a)     Commercially Reasonable Efforts. Each Buyer shall use its commercially
reasonable efforts to timely satisfy each of the conditions to be satisfied by
it as provided in Section 6 of this Agreement. The Company shall use its
commercially reasonable efforts to timely satisfy each of the conditions to be
satisfied by it as provided in Section 7 of this Agreement.

 

14

--------------------------------------------------------------------------------

 

 

(b)     Form D and Blue Sky. The Company shall file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to each
Buyer promptly after filing. The Company shall, on or before the Closing Date,
take such action as the Company shall reasonably determine is necessary in order
to obtain an exemption for, or to, qualify the Securities for sale to the Buyers
at such Closing pursuant to this Agreement under applicable securities or “Blue
Sky” laws of the states of the United States (or to obtain an exemption from
such qualification) and shall provide confirmation of any such action, if
applicable, so taken to the Buyer on or prior to such Closing Date. Without
limiting any other obligation of the Company under this Agreement, the Company
shall timely make all filings and reports relating to the offer and sale of the
Securities required under all applicable securities laws (including, without
limitation, all applicable federal securities laws and all applicable “Blue Sky”
laws), and the Company shall comply in all material respects with all applicable
federal, foreign, state and local laws, statutes, rules, regulations and the
like relating to the offering and sale of the Securities to the Buyers.

 

(c)     Reporting Status. Until the one year anniversary of the Closing Date
(the “Reporting Period”), the Company shall file all reports required to be
filed with the SEC pursuant to the 1934 Act, and the Company shall not terminate
its status as an issuer required to file reports under the 1934 Act even if the
1934 Act or the rules and regulations thereunder would no longer require or
otherwise permit such termination.

 

(d)     Use of Proceeds. The Company shall use the proceeds from the sale of the
Securities for general corporate purposes.

 

(e)     Financial Information. The Company agrees to send the following to each
Buyer during the Reporting Period unless the following are filed with the SEC
through EDGAR and are available to the public through the EDGAR system, within
one (1) Business Day after the filing thereof with the SEC, copies of any
notices and other information made available or given to the stockholders of the
Company generally, contemporaneously with the making available or giving thereof
to the stockholders.

 

(f)     Registration. The Company will file a registration statement on Form S-3
or other appropriate form in the sole discretion of the Company (the
“Registration Statement”) to register the Common Stock and the shares of Common
Stock issuable upon exercise of the Pre-Funded Warrants purchased pursuant to
this Offering (excluding for this purpose any shares of Common Stock issued or
issuable pursuant to any anti-dilution protections set forth in this Agreement)
(collectively, the “Registrable Securities”) under the 1933 Act within 30 days
after the Closing Date for the Offering (the “Registration Filing Date”) and
will use commercially reasonable efforts to ensure that registration of the
Registrable Securities becomes effective as soon as practical after the
Registration Filing Date and no later than ninety (90) days after Closing and
thereafter to keep the Registration Statement effective until the one year
anniversary of the Closing Date. The Buyers each consent to the disclosure of
its name and details of its purchase in the Registration Statement. The Company
shall pay all fees and expenses incident to the performance of or compliance
with this Agreement by the Company, including without limitation (a) all
registration and filing fees and expenses, including without limitation those
related to filings with the SEC, in connection with applicable state securities
or “Blue Sky” laws, (b) printing expenses (it being understood that the Company,
at its option, may provide the Buyer with electronic copies of any prospectus or
supplement), (c) fees and disbursements of counsel for the Company and (d) fees
and expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement. Notwithstanding
the foregoing, each Buyer shall pay any and all costs, fees, discounts or
commissions attributable to the sale of its respective shares of Common Stock
received upon the exercise of the Pre-Funded Warrants and all fees and expenses
of its counsel and other advisors.

 

15

--------------------------------------------------------------------------------

 

 

(g)     Disclosure of Offering. Unless otherwise agreed to by the parties, the
Company shall, on or before 9:30 a.m., New York time, on the first (1st)
Business Day after the execution of this Agreement, issue a press release (the
“Press Release”) reasonably acceptable to the Buyers and the Company disclosing
the terms of the Offering. The Company shall not, and the Company shall cause
each of its Subsidiaries and each of its and their respective officers,
directors, employees and agents, not to, provide any Buyer with any material,
non-public information regarding the Company or any of its Subsidiaries from and
after the execution of this Agreement without the express prior written consent
of such Buyer (which may be granted or withheld in such Buyer’s sole
discretion).

 

(h)     Additional Registration Statements. Until the Applicable Date (as
defined below), the Company shall not file a registration statement under the
1933 Act relating to securities that are not the Registrable Securities.
“Applicable Date” means the first date on which the resale by the Buyers of the
Registrable Securities is covered by an effective Registration Statement and
each prospectus contained therein is available for use on such date.
Notwithstanding the foregoing, this Section 4(h) shall be of no further force or
effect in the event that the failure to register the Registrable Securities is
due to information related to the Buyers and/or actions or events within the
reasonable control of the Buyers.

 

(i)     Subsequent Equity Sales. From the period beginning on the date hereof
and ending on the date that is one-hundred and eighty-two (182) days following
the Closing Date, if the Company sells or grants any right to reprice, or
otherwise disposes of or issues (or announces any sale, grant or any option to
purchase or other disposition), any Common Stock or Convertible Securities (a
“Subsequent Placement”), entitling any investor to acquire shares of Common
Stock at an effective price per share that is lower than $0.18 (the “Per Share
Purchase Price”) per share of Common Stock (such lower price, the “Base Share
Price” and such issuances, collectively, a “Dilutive Issuance”) (if the holder
of the Common Stock or Convertible Securities so issued shall at any time,
whether by operation of purchase price adjustments, reset provisions, floating
conversion, exercise or exchange prices or otherwise, or due to warrants,
options or rights per share which are issued in connection with such issuance,
be entitled to receive shares of Common Stock at an effective price per share
that is lower than the Per Share Purchase Price, such issuance shall be deemed
to have occurred for less than the Per Share Purchase Price on such date of the
Dilutive Issuance), then the Company shall issue to each Buyer such number of
additional shares of Common Stock (or right to purchase additional shares of
Common Stock pursuant to exercise of a Pre-Funded Warrants) equal to the
difference between (i) the number of shares of Common Stock and/or Pre-Funded
purchased by the Buyer pursuant to this Agreement, and (ii) the number of shares
of Common Stock and/or Pre-Funded Warrants that the Buyer would have received if
the Buyer’s Per Share Purchase Price had been the Base Share Price. Such
adjustment shall be made whenever such Common Stock or Convertible Securities
are issued during the applicable period. The Company shall notify the Buyer in
writing, no later than three (3) business days following the issuance of any
Common Stock or Convertible Securities subject to this Section 4(i), indicating
therein the applicable issuance price, or applicable reset price, exchange
price, conversion price and other pricing terms (such notice, the “Dilutive
Issuance Notice”). For purposes of clarification, whether or not the Company
provides a Dilutive Issuance Notice pursuant to this Section 4(i), upon the
occurrence of any Dilutive Issuance, the Per Share Purchase Price shall be
reduced to equal the Base Share Price, regardless of whether the Company
accurately refers to the Base Share Price in the Dilutive Issuance Notice.
“Convertible Securities” means any capital stock, note, debenture or other
security of the Company or any of its Subsidiaries that is, or may become, at
any time and under any circumstances directly or indirectly convertible into,
exercisable or exchangeable for, or which otherwise entitles the holder thereof
to acquire, any capital stock, note, debenture or other security of the Company
(including, without limitation, Common Stock) or any of its Subsidiaries.
Notwithstanding the foregoing, in no event shall the Company be required to
issue additional shares of Common Stock or Pre-Funded Warrants as a result of a
Dilutive Issuance to the extent that such issuance would result in the Company
issuing an aggregate number of shares of Common Stock in this Offering
(including for this purpose shares of Common Stock issuable upon exercise of the
Pre-Funded Warrants) in excess of 19.99% of its outstanding shares of Common
Stock as of the date of this Agreement unless the issuance of such additional
shares of Common Stock is approved by the Company’s stockholders and, in lieu of
seeking stockholder approval in such instance, the Company, at its option, may
elect to refund each Buyer in cash the difference between Buyer’s Per Share
Purchase Price and the Base Share Price rather than seeking stockholder approval
and issuing additional shares of Common Stock. In addition, this Section 4(i)
shall not apply (and shall not be deemed a Dilutive Issuance) with respect to
the issuance of (i) shares issued pursuant to this Section 4(i), (ii) shares
issued upon conversion or exchange of ay Convertible Securities or rights that
were issued prior to the date of this Agreement, (iii) any shares of Common
Stock or Convertible Securities issued to employees, directors, officers,
consultants, or independent contractors of the Company in consideration of past
or future services rendered by such parties to the Company or its
affiliates under a stock incentive plan approved by the Company’s Board of
Directors, (iv) shares issued for consideration other than cash, including
without limitation shares issued in a strategic transaction or licensing
transaction, or (v) shares of issued as consideration for a merger or
acquisition of all or substantially all of the assets of a third party.

 

16

--------------------------------------------------------------------------------

 

 

(j)     Certain Trading Activities. Until the date that is one-hundred and
eighty-two (182) days following the Closing Date, each Buyer will not, directly
or indirectly, nor will any Person acting on behalf of Buyer or pursuant to any
understanding with such Buyer, engage in any Short Sales involving the Company’s
securities.

 

 

5.

TRANSFER AGENT INSTRUCTIONS; LEGENDS.

 

(a)     Transfer Agent Instructions. The Company represents and warrants that no
instruction other than the stop transfer instructions to give effect to Section
2(g) hereof, will be given by the Company to its transfer agent with respect to
the Securities, and that the Securities shall otherwise be freely transferable
on the books and records of the Company, as applicable, to the extent provided
in this Agreement and the other Transaction Documents. If a Buyer effects a
sale, assignment or transfer of the Securities in accordance with Section 2(g),
the Company shall permit the transfer and shall promptly instruct its transfer
agent to issue one or more certificates or credit shares to the applicable
balance accounts at The Depository Trust Company (“DTC”) in such name and in
such denominations as specified by such Buyer to effect such sale, transfer or
assignment. In the event that such sale, assignment or transfer involves Common
Stock sold, assigned or transferred pursuant to an effective registration
statement or in compliance with Rule 144 or another exemption from registration,
the transfer agent shall issue such shares to such Buyer, assignee or transferee
(as the case may be) without any restrictive legend in accordance with Section
5(c) below. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to each Buyer. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Section 5(a) will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Section 5(a), that
each Buyer shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required.

 

(b)     Legends. Each Buyer understands that the Securities have been issued
pursuant to an exemption from registration or qualification under the 1933 Act
and applicable state securities laws, and except as set forth below, the
Securities shall bear any legend as required by the “blue sky” laws of any state
and a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such stock certificates):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND APPLICABLE STATE SECURITIES LAWS, AND,
ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO (I) AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR (IF REQUESTED BY THE
COMPANY) TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE
TO THE COMPANY OR (II) RULE 144 PROMULGATED UNDER THE SECURITIES ACT.

 

17

--------------------------------------------------------------------------------

 

 

(c)     Removal of Legends. Certificates evidencing Securities shall not be
required to contain the legend set forth in Section 5(b) above or any other
legend (i) following a sale of such Securities pursuant to a registration
statement covering the resale of such Securities under the 1933 Act, (ii)
following any sale of such Securities pursuant to Rule 144 (assuming the
transferor is not an affiliate of the Company) or (iii) if such legend is not
required under applicable requirements of the 1933 Act (including, without
limitation, controlling judicial interpretations and pronouncements issued by
the SEC). If a legend is not required pursuant to the foregoing, the Company
shall use commercially reasonable efforts following the delivery by a Buyer to
the Company or the transfer agent (with notice to the Company) of a legended
certificate representing such Securities (endorsed or with stock powers
attached, signatures guaranteed, and otherwise in form necessary to affect the
reissuance and/or transfer, if applicable), together with any other deliveries
from such Buyer as may be required above in this Section 5(c), as directed by
such Buyer, either: (A) provided that the Company’s transfer agent is
participating in the DTC Fast Automated Securities Transfer Program, credit the
aggregate number of shares of Common Stock to which such Buyer shall be entitled
to such Buyer’s or its designee’s balance account with DTC through its
Deposit/Withdrawal at Custodian system or (B) if the Company’s transfer agent is
not participating in the DTC Fast Automated Securities Transfer Program, issue
and deliver (via reputable overnight courier) to such Buyer, a certificate
representing such Securities that is free from all restrictive and other
legends, registered in the name of such Buyer or its designee.

 

6.        CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL. The obligation of the
Company hereunder to issue and sell the applicable Securities to each Buyer at
the Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion by providing each Buyer with prior written notice thereof:

 

(a)     Such Buyer shall have executed each of the other Transaction Documents
to which it is a party (are which are required to be executed by such Buyer at
the Closing) and delivered the same to the Company.

 

(b)     Such Buyer and each other Buyer shall have delivered to the Company the
Purchase Price for the Securities being purchased at the Closing by wire
transfer of immediately available funds pursuant to the wire instructions
provided by the Company.

 

(c)     Such Buyer shall have executed and delivered, to the reasonable
satisfaction of the Company, such questionnaires and documents in support
thereof that Company or its agents deem reasonably necessary (or prudent) to
comply with the requirements of Regulation D with respect to the transactions
contemplated by this Agreement.

 

(d)     The representations and warranties of such Buyer shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though originally made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct in
all material respects as of such date), and such Buyer shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by such Buyer at or prior to the applicable Closing Date.

 

18

--------------------------------------------------------------------------------

 

 

7.        CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE. The obligation of
each Buyer hereunder to purchase its applicable shares of Common Stock at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions, provided that these conditions are for each Buyer’s
sole benefit and may be waived by such Buyer at any time in its sole discretion
by providing the Company with prior written notice thereof:

 

(a)     The Company shall have duly executed and delivered to such Buyer each of
the Transaction Documents to which it is a party and the Company shall have duly
executed and cause to be delivered to such Buyer such aggregate number of shares
of Common Stock and/or Pre-Funded Warrants as set on such Buyer’s signature page
to this Agreement and the Company shall have complied in all respects with all
obligations under this Agreement and the other Transaction Documents.
Notwithstanding the foregoing, the Company shall be entitled to deliver executed
evidence of transfer agent instruction to issue Common Stock and copies of the
Pre-Funded Warrants at Closing, with an obligation to deliver the originals to
Buyer promptly following the Closing.

 

(b)     The Company shall have delivered to such Buyer a certificate, in the
form reasonably acceptable to such Buyer, executed by the Secretary of the
Company and dated as of the applicable Closing Date, as to (i) the resolutions
consistent with Section 3(b) as adopted by the Company’s board of directors in a
form reasonably acceptable to such Buyer, (ii) Articles of Incorporation and
(iii) the Bylaws of the Company, in each case, as in effect at the Closing.

 

(c)     Each and every representation and warranty of the Company shall be true
and correct in all material respects as of the date when made and as of the
Closing Date as though originally made at that time (except that (1)
representations and warranties that speak as of a specific date shall be true
and correct in all material respects as of such date and (2) representations and
warranties that are qualified by material, Material Adverse Effect or other
similar materiality qualifiers shall be true and correct in all respects) and
the Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required to be performed,
satisfied or complied with by the Company at or prior to the Closing Date,
including, without limitation the issuance of all Securities prior to the date
of such Closing as required by the Transaction Documents and the Company has a
sufficient number of duly authorized shares of Common Stock reserved for
issuance as may be required to fulfill its obligations pursuant to the
Transaction Documents. Such Buyer shall have received a certificate, executed by
an officer of the Company, dated as of the Closing Date, to the foregoing effect
and as to such other matters as may be reasonably requested by such Buyer in the
form reasonably acceptable to such Buyer.

 

(d)     The Common Stock (I) shall be designated for quotation or listed on the
Principal Market and (II) shall not have been suspended, as of the Closing Date,
by the SEC or the Principal Market from trading on the Principal Market nor
shall suspension by the SEC or the Principal Market have been threatened, as of
the Closing Date, either (A) in writing by the SEC or the Principal Market or
(B) by falling below the minimum maintenance requirements of the Principal
Market.

 

19

--------------------------------------------------------------------------------

 

 

(e)     The Company shall have obtained all governmental, regulatory or third
party consents and approvals, if any, necessary for the sale of the Securities,
including without limitation, those required by the Principal Market.

 

(f)     No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents, and no actions, suits or proceedings shall be in progress or pending
by any Person that seeks to enjoin, prohibit or otherwise adversely affect any
of the transactions contemplated by the Transaction Documents.

 

(g)     Since the date of execution of this Agreement, no event or series of
events shall have occurred that reasonably would have or result in a Material
Adverse Effect and the Company has not filed for nor is it subject to any
bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors instituted by or against the Company.

 

(h)     Since the date of execution of this Agreement, the Company has timely
filed all SEC Documents.

 

(i)     As of the Closing Date, neither the Company nor any Subsidiary is in
violation of its Articles of Incorporation or other organizational documents of
the Company or any of its Subsidiaries, or, except as disclosed in SEC
documents, with the giving of notice or lapse of time would be in default, under
any existing material obligation, agreement, covenant or condition contained in
any indenture, loan agreement, mortgage, lease or other agreement or instrument
to which any of them is a party or by which any of them is bound or to which any
of the properties of any of them is subject, except such defaults that would
not, singularly or in the aggregate, have a Material Adverse Effect.

 

(j)     The Company shall have delivered to such Buyer such other documents,
instruments or certificates relating to the transactions contemplated by this
Agreement reasonably required to consummate the transactions contemplated
hereby.

 

20

--------------------------------------------------------------------------------

 

 

 

8.

MISCELLANEOUS.

 

(a)     Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
other Transaction Documents shall be governed by the internal laws of the State
of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or under any
of the other Transaction Documents or in connection herewith or therewith or
with any transaction contemplated hereby or thereby or discussed herein or
therein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall (i) limit,
or be deemed to limit, in any way any right to serve process in any manner
permitted by law or (ii) operate, or shall be deemed to operate, to preclude any
Buyer or the Company, as applicable, from bringing suit or taking other legal
action against any Buyer or the Company, as applicable, in any other
jurisdiction to collect on an obligation to such other party or to enforce a
judgment or other court ruling in favor of such party. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(b)     Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.

 

(c)     Headings; Gender. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.” The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.

 

(d)     Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

21

--------------------------------------------------------------------------------

 

 

(e)     Entire Agreement; Amendments. This Agreement, the other Transaction
Documents and the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein supersede all other prior oral or
written agreements between the Buyers, the Company, their affiliates and Persons
acting on their behalf solely with respect to the matters contained herein and
therein, and this Agreement, the other Transaction Documents, the schedules and
exhibits attached hereto and thereto and the instruments referenced herein and
therein contain the entire understanding of the parties solely with respect to
the matters covered herein and therein; provided, however, nothing contained in
this Agreement or any other Transaction Document shall (or shall be deemed to)
(i) have any effect on any agreements any Buyer has entered into with, or any
instruments any Buyer has received from, the Company or any of its Subsidiaries
prior to the date hereof with respect to any prior investment made by such Buyer
in the Company or (ii) waive, alter, modify or amend in any respect any
obligations of the Company or any of its Subsidiaries, or any rights of or
benefits to any Buyer or any other Person, in any agreement entered into prior
to the date hereof between or among the Company and/or any of its Subsidiaries
and any Buyer, or any instruments any Buyer received from the Company and/or any
of its Subsidiaries prior to the date hereof, and all such agreements and
instruments shall continue in full force and effect. Except as specifically set
forth herein or therein, neither the Company nor any Buyer makes any
representation, warranty, covenant or undertaking with respect to such matters.
For clarification purposes, the Recitals are part of this Agreement. Provisions
of this Agreement may be amended only with the written consent of the Company
and each Buyer. No waiver shall be effective unless it is in writing and signed
by an authorized representative of the waiving party. No consideration shall be
offered or paid to any Person to amend or consent to a waiver or modification of
any provision of any of the Transaction Documents unless the same consideration
also is offered to all of the parties to the Transaction Documents. The Company
has not, directly or indirectly, made any agreements with any Buyers relating to
the terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents. Without limiting the
foregoing, the Company confirms that, except as set forth in this Agreement, no
Buyer has made any commitment or promise or has any other obligation to provide
any financing to the Company, any Subsidiary or otherwise.

 

(g)     Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
or email attachment at the email address as set forth on the signature pages
attached hereto at or prior to 5:30 p.m. (New York City time) on a Trading Day,
(b) the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number or email
attachment at the email address as set forth on the signature pages attached
hereto on a day that is not a Trading Day or later than 5:30 p.m. (New York City
time) on any Trading Day, (c) the second (2nd) Trading Day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service or (d)
upon actual receipt by the party to whom such notice is required to be given.
The address for such notices and communications shall be as set forth on the
signature pages attached hereto.

 

22

--------------------------------------------------------------------------------

 

 

(h)     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns,
including, as contemplated below, any assignee or transferee of any of the
Securities. The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of each of the Buyers
(which may be granted or withheld in such Buyer’s sole discretion). A Buyer may
assign some or all of its rights hereunder in connection with any permitted
assignment or transfer of any of its Securities without the consent of the
Company, in which event such assignee or transferee (as the case may be) shall
be deemed to be a Buyer hereunder with respect to such assigned rights.

 

(i)     No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, other than the Indemnitees referred to in Section 8(l).

 

(j)     Survival. The representations, warranties, agreements and covenants
shall survive each Closing. Each Buyer shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.

 

(k)     Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(l)     Indemnification. In consideration of each Buyer’s execution and delivery
of the Transaction Documents and acquiring the Securities thereunder and in
addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer of any Securities and all of their stockholders, partners, members,
officers, directors, employees and direct or indirect investors and any of the
foregoing Persons’ agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and reasonable and documented expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in any of the Transaction Documents, (b) any breach of any covenant,
agreement or obligation of the Company contained in any of the Transaction
Documents or (c) any cause of action, suit, proceeding or claim brought or made
against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company or any Subsidiary) or which
otherwise involves such Indemnitee that arises out of or results from (i) the
execution, delivery, performance or enforcement of any of the Transaction
Documents, (ii) the status of such Buyer or holder of the Securities either as
an investor in the Company pursuant to the transactions contemplated by the
Transaction Documents (unless such action is based primarily upon a breach of
such Buyer’s representations, warranties or covenants under the Transaction
Documents or any violations by such Buyer of state or federal securities laws or
any conduct by such Buyer which constitutes fraud, gross negligence or willful
misconduct). To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.

 

23

--------------------------------------------------------------------------------

 

 

(i)      Promptly after receipt by an Indemnitee under this Section 9(l) of
notice of the commencement of any action or proceeding (including any
governmental action or proceeding) involving an Indemnified Liability, such
Indemnitee shall, if a claim in respect thereof is to be made against the
Company under this Section 9(l), deliver to the Company a written notice of the
commencement thereof, and the Company shall have the right to participate in,
and, to the extent the Company so desires, to assume control of the defense
thereof with counsel mutually satisfactory to the Company and the Indemnitee;
provided, however, that an Indemnitee shall have the right to retain its own
counsel with the fees and expenses of such counsel to be paid by the Company if:
(i) the Company has agreed in writing to pay such fees and expenses; (ii) the
Company shall have failed promptly to assume the defense of such Indemnified
Liability and to employ counsel reasonably satisfactory to such Indemnitee in
any such Indemnified Liability; or (iii) the named parties to any such
Indemnified Liability (including any impleaded parties) include both such
Indemnitee and the Company, and such Indemnitee shall have been advised by
counsel that a conflict of interest is likely to exist if the same counsel were
to represent such Indemnitee and the Company (in which case, if such Indemnitee
notifies the Company in writing that it elects to employ separate counsel at the
expense of the Company, then the Company shall not have the right to assume the
defense thereof and such counsel shall be at the expense of the Company),
provided further, that in the case of clause (iii) above the Company shall not
be responsible for the reasonable fees and expenses of more than one (1)
separate legal counsel for such Indemnitee. The Indemnitee shall reasonably
cooperate with the Company in connection with any negotiation or defense of any
such action or Indemnified Liability by the Company and shall furnish to the
Company all information reasonably available to the Indemnitee which relates to
such action or Indemnified Liability. The Company shall keep the Indemnitee
reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. The Company shall not be liable
for any settlement of any action, claim or proceeding effected without its prior
written consent, provided, however, that the Company shall not unreasonably
withhold, delay or condition its consent. The Company shall not, without the
prior written consent of the Indemnitee, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such Indemnified
Liability or litigation, and such settlement shall not include any admission as
to fault on the part of the Indemnitee. Following indemnification as provided
for hereunder, the Company shall be subrogated to all rights of the Indemnitee
with respect to all third parties, firms or corporations relating to the matter
for which indemnification has been made. The failure to deliver written notice
to the Company within a reasonable time of the commencement of any such action
shall not relieve the Company of any liability to the Indemnitee under this
Section 9(l), except to the extent that the Company is materially and adversely
prejudiced in its ability to defend such action.

 

24

--------------------------------------------------------------------------------

 

 

(ii)     The indemnification required by this Section 9(l) shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Liabilities are
incurred.

 

(iii)     Notwithstanding any provision in this Agreement or any other
Transaction Documents, the aggregate indemnification obligations of the Company
pursuant to this Section 9(l) shall not exceed 100% of the aggregate Purchase
Price actually paid by the Buyers.

 

(iv)     The sole and exclusive remedies for any breach of any representation,
warranty, covenant or agreement hereunder shall be the indemnification provided
by this Section 9(l), and each Buyer expressly waives any other rights or
remedies it may have; provided, however, that equitable relief, including the
remedies of specific performance and injunction, shall be available with respect
to any matter where money damages would not be sufficient to compensate a Buyer
or to preserve the rights of a Buyer pending resolution of a dispute, and this
Section 9(l) shall not relieve the Company from liability for willful
misconduct, bad faith, fraud or willful breach of any of its representations,
warranties, covenants or agreements set forth in this Agreement.

 

(l)     Construction. The language used in this Agreement will be deemed to be
the language chosen by the parties to express their mutual intent, and no rules
of strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty. Each and every reference to share prices,
shares of Common Stock and any other numbers in this Agreement that relate to
the Common Stock shall be automatically adjusted for stock splits, stock
dividends, stock combinations and other similar transactions that occur with
respect to the Common Stock after the date of this Agreement.

 

[signature pages follow]

 

25

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused its signature page to this Agreement
to be duly executed as of the date first written above.

 

 

COMPANY:

     

CESCA THERAPEUTICS INC.

       

By:

/s/ Vivian Liu

   

Vivian Liu

 

 

Chief Operating Officer

        Address and facsimile for notice:       Cesca Therapeutics Inc.   Attn:
Jeff Cauble   2711 Citrus Rd.   Rancho Cordova, CA 95742   Facsimile: (916)
200-2874           (with a copy to):       Foley & Lardner LLP   Attn: Curt P.
Creely   100 N. Tampa Street, Suite 2700   Tampa, FL 33602

 

 

--------------------------------------------------------------------------------

 

 

[BUYER SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

Name of Buyer: ___________________________________________

 

Signature of Authorized Signatory of Buyer: ____________________________________

 

Name of Authorized Signatory: _______________________________________________

 

Title of Authorized Signatory:
____________________________________________________

 

Email Address of Authorized Signatory:__________________________________________

 

Facsimile Number of Authorized Signatory:
__________________________________________

 

Address for Notice to Buyer:

____________________________

____________________________

____________________________

 

Address for Delivery of Securities to Buyer (if not same as address for notice):

____________________________

____________________________

____________________________

 

Subscription Amount: $_____________________ ($0.18 per share of Common Stock and
$0.17 per Pre-Funded Warrant)

 

Beneficial Ownership Limit (Circle One): 4.99% 9.99%

 

Number of shares of Common Stock Purchased: ______________________

 

Number of shares of Pre-Funded Warrants Purchased: ______________________

 

EIN Number: ____________________________ 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

(Form of Pre-Funded Warrant)

 

 

--------------------------------------------------------------------------------

 

 

Schedule 3(r) to Securities Purchase Agreement

 

 

 

The purchasers under the Company’s Securities Purchase Agreement, dated March
26, 2018, have participation rights under such agreement, including with respect
to the offering contemplated by this Agreement.

 

The Company’s revolving line of credit facility (the “Debt Facility”) from
Boyalife Asset Holding II, Inc. is secured by a security interest in the shares
of common stock of ThermoGenesis Corp., a Delaware corporation and majority
owned subsidiary of Company, held by the Company.

 

The conversion price of the Debt Facility will be reduced as of the Closing to
the Purchase Price.

 

 

 

 